DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 of U.S. Patent No. 11,024,339. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipates the claim of the present application.


Claim13 recites a method for using at least a mobile computing device to detect coronavirus in a user, comprising the steps of:
 receiving by said mobile computing device pulse and oxygen saturation level data from a pulse oximeter attached to said user periodically over a period of time, resulting in 
comparing said differential to at least one known value; 

and using at least said comparison to determine whether said user is suffering from coronavirus.

receiving by said mobile computing device data from a pulse oximeter attached to said user over a period of time;


receiving movement data during said period of time, said movement data being indicative of at least movement of said user;

identifying at least a portion of said data as accurate when said movement data indicates that said movement of said user is equal to or less than a pre-determined amount:






comparing at least said portion of said data to previously stored data from said user to determine a differential;
using said differential to determine a likelihood that said user is suffering from said viral infection or low respiratory or 
pulmonary efficiency.

Claim2 recites the method of Claim 1, wherein said movement data is generated using at least an accelerometer within said mobile computing device.


Claim3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim13 of U.S. Patent No. 11,024,339 in view of Sampson US 2015/0366518. 
The claims of the patent do not disclose and Sampson discloses the method of Claim 1, wherein said differential is used to determine a likelihood that said user is suffering from sleep apnea ([0010], biometric apparatus can be used to detect sleep disorder; ([0010], [0118-0120], comparing a snapshot of the biometric data to a standard snapshot to determine significant detrimental change in health parameter).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to  use the system of Sampson to determine sleep disorder(apnea) in order to lower the probability of catastrophic event from happening, and thereby will lower the cost to insurers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Sampson US 2015/0366518.

Regarding claim1, Sampson discloses a method for using a mobile computing device to detect a viral infection or respiratory insufficiency in a user, comprising the steps of: receiving by said mobile computing device data from a pulse oximeter attached to said user over a period of time([0133], fig. 7 smart phone 702, [0137]); receiving movement data during said period of time, said movement data being indicative of at least movement of said user([0113], gyroscope detects movement consistent with running, [0188]) ; identifying at least a portion of said data as accurate when said movement data indicates that said movement of said user is equal to or less than a pre-determined amount([0050], [0119], comparing snapshots of the biometric data  to  standard snapshots, [0120]); comparing at least said portion of said data to previously stored data from said user to determine a differential([0050], [0119], comparing snapshots of the biometric data  to  standard snapshots, [0120]); using said differential to determine a likelinood that said user is suffering from said viral infection or low respiratory or pulmonary efficiency([0010], [0118-0120], comparing a snapshots of the biometric data to a standard snapshots to determine  significant detrimental change in health parameter).

Regarding claim2, Sampson discloses the method of Claim 1, wherein said movement data is generated using at least an accelerometer within said mobile computing device ([0113], accelerometer detects movement, fig. 7 device 1 and 702).

([0010], biometric apparatus can be used to detect sleep disorder).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner




/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484